                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 NATHAN HOYE,
                                                 )
                                                 )
             Petitioner,
                                                 ) CA No. 2: 18-cv-01191
                                                 )
 v.
                                                 )
                                                 )
 ALLEGHENY COUNTY DISTRICT                       )
 ATTORNEY; WARDEN, ALLEGHENY                     )
 COUNTY JAIL; and PA ATTORNEY                    )
 GENERAL,                                        )
            Respondents.                         )


                                 MEMORANDUM OPINION

       Pending before the court are the objections by pro se petitioner Nathan Hoye (ECF No.

14) to the October 19, 2018, report and recommendation (“R&R”) of the magistrate judge (ECF

No. 10), which recommended that the petition and amended petitions for writ of habeas corpus

be summarily dismissed pre-service without prejudice for failure to exhaust state remedies.

Petitioner was served with the R&R at his listed address of record and advised that written

objections were due by November 5, 2018. On November 7, 2018, the court was informed that

petitioner had been transferred to Torrance State Hospital and was unable to file timely

objections. On November 14, 2018, the case was statistically closed until such time as petitioner

notified the court of his return to Allegheny County Jail. (ECF No. 12).

       On January 2, 2019, petitioner notified the court that he had been returned to Allegheny

County Jail and filed the instant objections to the R&R. (ECF Nos. 13 and 14). The case was

reopened and the objections are ripe for consideration. Where, as here, timely objections have

been filed, the court is required to “make a de novo determination of those portions of the report

or specified findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1);

                                                 1
Fed.R.Civ.P.72(b). The district court may accept, reject, or modify the recommended

disposition, as well as receive further evidence or return the mater to the magistrate judge with

instructions.

       As the R&R explains, pre-trial detainees seeking relief pursuant to 28 U.S.C. § 2241

must first exhaust state court remedies before seeking federal intervention and the petitioner

carries the burden of proving exhaustion of all available state court remedies.1 In his objections,

petitioner reiterates the same arguments he made in his petition and amended petitions seeking

habeas relief. He does not address and, thus, did not meet his burden of proving that he has

exhausted all available state court remedies.

       The court reviewed the matter and concludes that the R&R correctly analyzes the issue

and makes a sound recommendation. Accordingly, after de novo review of the pleadings and

documents in the case, together with the R&R and objections thereto, the R&R will be adopted

and the petition and amended petitions will be dismissed without prejudice for failure to exhaust

state remedies.

       Jurists of reason would not find it debatable whether each of Hoye's claims should be

denied. Slack v. McDaniel, 529 U.S. 473, 484 (2000). Accordingly, a certificate of appealability

will be denied as to each of Hoye's claims. The denial of a certificate of appealability does not

prevent Hoye from appealing the order denying his petition so long as he seeks, and obtains, a

certificate of appealability, from the court of appeals. See Fed.R.App.P. 22(b)(1), (2)



1
        The docket sheet for petitioner’s criminal case, CP-02-CR-0004077-2087, is available
online and this court takes judicial notice of it. That docket reflects that a non-jury trial is
scheduled for February 12, 2019, before Judge Alexander P. Bicket. See
https://ujsportal.pacourts.us/DocketSheets/CP.aspx. (last viewed 1/22/2019).



                                                 2
January 25, 2019       BY THE COURT:

                       /s/ Joy Flowers Conti
                       Joy Flowers Conti
                       United States District Judge




                   3
